


 
 

Exhibirt 10.2 For Immediate Release:
Contact: Carlo Bertolini
Republic Airways Holdings 
Tel. (317) 484-6069

 


 


 
 
RAH Logo [logo2.jpg]
 

 
Republic Airways to Serve as Equity Sponsor for Frontier’s Exit from Bankruptcy


Indianapolis, Indiana, (June 22, 2009) – Republic Airways Holdings (NASDAQ:
RJET) announced today that it has agreed to be the equity sponsor of Frontier
Airlines’ plan of reorganization. The plan, which is subject to bankruptcy court
approval and various conditions, would allow Republic to purchase 100% of the
equity in the reorganized company for $108.75 million.


If approved and completed, the plan will result in Frontier’s successful exit
from Chapter 11, at which point it would become a wholly owned subsidiary of
Republic Airways, alongside the other Republic operating companies: Chautauqua
Airlines, Republic Airlines and Shuttle America.


“Thanks to the hard work of its employees, Frontier has made tremendous strides
during its restructuring process, recently posting its sixth straight monthly
operating profit despite challenging economic conditions,” said Bryan Bedford,
chairman, president and CEO of Republic Airways. “Adding Frontier to the
Republic portfolio of operating companies is an opportunity for both companies
to build on recent successes and strengthen the Republic organization for the
benefit of all stakeholders.”


Frontier’s proposed plan of reorganization was filed today with the U.S.
Bankruptcy Court for the Southern District of New York. Frontier has also filed
a motion to approve the investment agreement with Republic, which is subject to
higher and better proposals under a court-supervised auction. A hearing at which
Frontier will seek court approval of the investment agreement and proposed
auction procedures has been scheduled for July 13, 2009. Frontier currently
expects to conclude the auction process and emerge from Chapter 11 during the
fall of 2009.


The proposed plan of reorganization provides for general unsecured creditors to
receive $28.75 million in cash. An additional $40 million of the sale proceeds
would be applied as repayment of the outstanding DIP loan.


Frontier Airlines Holdings, Inc. is the parent company of Denver-based Frontier
Airlines. Currently in its 15th year of operations, Frontier Airlines is the
second-largest jet service carrier at Denver International Airport, employing
approximately 5,000 aviation professionals. Frontier Airlines' mainline
operation has 51 aircraft with one of the youngest Airbus fleets in North
America. Frontier Airlines' mainline operations offer 24 channels of DIRECTV®
service in every seatback along with a comfortable all-coach configuration. In
conjunction with a fleet of ten Bombardier Q400 aircraft operated by Lynx
Aviation (a subsidiary of Frontier Airlines Holdings, Inc.), Frontier offers
routes to more than 50 destinations in the U.S., Mexico and Costa Rica. In
November 2006, Frontier and AirTran announced a first-of-its-kind integrated
marketing partnership that offers travelers the ability to reach more than 80
destinations across four countries with low fares aboard two of the youngest
fleets in the industry. For more in-depth information on Frontier Airlines,
please visit its Web site at FrontierAirlines.com.


Republic Airways Holdings, based in Indianapolis, Indiana is an airline holding
company that owns Chautauqua Airlines, Republic Airlines and Shuttle America.
The airlines offer scheduled passenger service on approximately 1,200 flights
daily to 101 cities in 37 states, Canada and Mexico through airline services
agreements with seven U.S. airlines. All of the airlines’ flights are operated
under their airline partner brand, such as AmericanConnection, Continental
Express, Delta Connection, United Express, Midwest Connect, Mokulele Airlines
and US Airways  Express. The airlines currently employ approximately 4,500
aviation professionals and operate 212 regional jets.
 
In addition to historical information, this release contains forward-looking
statements. Republic Airways may, from time-to-time, make written or oral
forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995. Such statements encompass Republic Airways’
beliefs, expectations, hopes or intentions regarding future events. Words such
as "expects," "intends," "believes," "anticipates," "should," "likely" and
similar expressions identify forward-looking statements. All forward-looking
statements included in this release are made as of the date hereof and are based
on information available to Republic Airways as of such date. Republic Airways
assumes no obligation to update any forward-looking statement.Actual results may
vary, and may vary materially, from those anticipated, estimated, projected or
expected for a number of reasons, including, among others, the risk factors
disclosed in the Company’s most recent filing with the Securities and Exchange
Commission
 
 
 
 
 





